Citation Nr: 0943076	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  08-04 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
residuals of a status/post right navicular fracture. 

2.  Entitlement to service connection for disability 
manifested by a mass of the right testicle. 


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to 
January 2006.

These matters come before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

As a procedural matter, VA treatment records and a January 
2008 VA esophagus and hiatal hernia examination report were 
added to the file without a waiver since the statement of the 
case was issued in September 2007 and before the case was 
certified for appeal.  

The Board has reviewed the additional evidence but finds that 
it is essentially cumulative and redundant of evidence 
previously considered by the RO.  Accordingly, the Board 
concludes that there is no prejudice in proceeding with 
consideration of this case without affording the RO an 
opportunity to issue a supplemental statement of the case.  

The issue of entitlement to an initial compensable evaluation 
for status/post right navicular fracture is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In-service complaints related to a mass of the right 
testicle did not result in a chronic disability.  

2.  A chronic disability manifested by a mass of the right 
testicle is not currently shown.


CONCLUSION OF LAW

Disability manifested by a mass of the right testicle was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For certain chronic disorders, such as tumors (malignant, or 
of the brain or spinal cord or peripheral nerves), service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  38 U.S.C.A. § 1110 (West 
2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Service treatment records reflect notations in an October 
1988 treatment note and examination report that the Veteran 
had a cyst of the right testicle.  In a December 2005 VA 
general medical examination report, characterized as a 
benefits delivery at discharge examination undertaken just 
prior to separation, the Veteran indicated that he had a 
right testicular cyst that did not cause him pain, had not 
changed in any way over the years, and had never required 
surgery.  The examiner indicated that the Veteran declined a 
genitorectal examination and diagnosed stable testicular cyst 
per review of service treatment records.  

In a post-service July 2006 VA outpatient treatment record, a 
VA physician indicated that the Veteran was seeking service 
connection and compensation for a scrotal issue that he had 
not been bothered with enough in the past three years to seek 
the care of a urologist.  On genitourinary evaluation, his 
testes were noted to be descended and of normal volume and 
contour.  It was further noted that he had a slight 
varicosity of the right side, something that was generally 
considered a normal finding due to its commonality.  No 
inguinal masses, adenopathy, hernias, or muscle wall 
abnormalities were noted in a January 2008 VA esophagus and 
hiatal hernia examination report.

In this case, the Board finds that no post-service chronic 
disability manifested by a mass of the right testicle was 
noted in the evidence of record.  As noted above, while a 
slight varicosity of the right testicle was reported, the 
examiner indicated that this finding was considered normal.  
Given a normal finding of the right testicle on examination, 
service connection is not warranted on either a direct or 
presumptive basis.  Significantly, there is no contradictory 
medical evidence of record.

	The evidence also includes the Veteran's statements asserting 
that he was diagnosed with a mass of the right testicle in 
service and that the mass was still present after service.  
He indicated that he was concerned the mass could become 
cancerous in the future.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 
49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	The Veteran is competent to report symptoms because this 
requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  He has indicated 
that his right testicular mass continued to be present after 
he was discharged from service.  
	
Significantly, for entitlement to compensation, the evidence 
must show the existence of a current disability, and one that 
has resulted from a disease or injury that occurred in the 
line of duty.  In the absence of an identified disease or 
injury, service connection may not be granted.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board has considered the Veteran's statements with regard 
to his claimed disorder manifested by a right testicular 
mass, as well as a nexus between that disorder and active 
duty service.  While he is competent to report symptoms as 
they come to him through his senses, chronic testicular 
pathology is not the type of disorder that a lay person can 
provide competent evidence on questions of etiology or 
diagnosis.  Nor is he competent to evaluate whether this mass 
will develop into a chronic disorder at some time in the 
future.

Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current 
appeal and by service records obtained and associated with 
the claims file.  Specifically, the treating physician 
acknowledged a slight varicosity of the right testicle but 
noted that it was a normal finding.  Here, the Board attaches 
greater probative weight to the clinical findings than to the 
Veteran's statements.  See Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  In light of the absence of a current chronic 
disability, the appeal is denied.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
document given to the Veteran in August 2005 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The document informed 
him of what evidence was required to substantiate the claim 
and of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in a March 2006 
letter, the RO provided the Veteran with notice of what type 
of information and evidence was needed to establish 
disability ratings, as well as notice of the type of evidence 
necessary to establish an effective date.  With that notice, 
the RO effectively satisfied the remaining notice 
requirements with respect to the issue on appeal.  
Thereafter, his claim was readjudicated in the September 2007 
statement of the case. 

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claims.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained service treatment records and all 
relevant VA outpatient treatment records.  Of significance, a 
July 2006 clinical note specifically addressed the issue.  
Further, the Veteran submitted private treatment records from 
multiple treatment providers, as well as additional VA 
outpatient treatment records.

Next, a specific VA medical examination pertinent to the 
issue on appeal was obtained in December 2005.  The Board 
finds that the examination was adequate for evaluation 
purposes.  Specifically, the examiner reviewed the claims 
file, interviewed the Veteran, and conducted a physical 
examination.  There is no indication that the VA examiner was 
not fully aware of the Veteran's past medical history or that 
he misstated any relevant fact.  Therefore, the available 
records and medical evidence have been obtained in order to 
make adequate determinations as to this claim.  

Significantly, the Veteran has not identified and the record 
does not otherwise indicate any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for disability manifested by a mass of the 
right testicle is denied.


REMAND

With respect to the claim for a higher rating for a right 
wrist disability, the Board finds that additional development 
is required to satisfy VA's obligations under the VCAA.  
Specifically, in a January 2008 statement, the Veteran 
indicated that he had received additional treatment and was 
scheduled to receive additional evaluation for his right 
wrist disability in 2008.  As these treatment records may be 
relevant to the claim, VA is required to make reasonable 
efforts to obtain this information pursuant to 38 U.S.C.A. § 
5103A(b).  

The Board notes that the Veteran last had an examination in 
June 2006.  Additional evidence associated with his claims 
file indicates that he developed new and increased right 
wrist symptoms in 2007 and 2008, and underwent surgical 
procedures on his right wrist in April 2007.  

VA's statutory duty to assist a veteran includes the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Snuffer v. Gober, 10 Vet. App. 400 (1997).  
Accordingly, the Veteran should be scheduled for an 
examination to determine the severity of his right wrist 
disability.

Moreover, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records from the VA 
Outpatient Clinic in Pensacola, Florida, 
for the period from January 2008 to the 
present.  

2.  After the Veteran has signed the 
appropriate release, obtain clinical 
records from Eglin Air Force Base, for the 
period from January 2008 to the present.

3.  Whether additional records are 
forthcoming or not, schedule the Veteran 
for an examination to determine the 
current severity of his right wrist 
disability.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  All 
medical findings are to be reported in 
detail.

4.  Upon completion of the above, 
readjudicate the issue on appeal, with 
consideration of all evidence obtained 
since the issuance of the statement of the 
case.  

If the benefit sought on appeal remains 
denied, the Veteran should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


